Citation Nr: 1437624	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-10 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial compensable rating for a disability of the right fifth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1998 to January 2008.  His awards and decorations including two (2) Combat Action Ribbons.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for migraine headaches and for a disability of the right fifth finger, and assigned noncompensable ratings for both effective as of January 27, 2008-the day after his separation from service.  In a March 2012 rating decision, the RO increased the Veteran's rating for migraine headaches to 30 percent, effective as of the date of service connection.

The Veteran originally requested a Travel Board hearing in his March 2009 substantive appeal; however, in a June 2011 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran's headaches are characterized by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's disability of the right fifth finger is characterized by pain and limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent disability evaluation, and no higher, for headaches have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.214a Diagnostic Code (DC) 8100 (2013).

2. The criteria for an initial compensable disability rating for the right fifth finger disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5230 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The issues arise from a disagreement with the initial disability ratings that were assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA treatment records, and lay statements have been obtained.

Additionally, the medical examinations of record are adequate.  The VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

The Veteran's claim was remanded by the Board for additional development in June 2012.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA associated additional VA treatment records with the electronic Virtual VA file and requested authorization for the release of any private treatment records and pertinent employment records in June 2012.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

Migraine Headaches

The RO has evaluated the Veteran's migraine headaches disability at 30 percent under 38 C.F.R. § 4.124a, DC 8100, as of January 27, 2008.  After reviewing all of the clinical evidence and subjective complaints, the Board finds that a disability rating of 50 percent is warranted.  Id.

Specifically, at his March 2011 VA examination, the Veteran competently and credibly reported that his headaches include sensitivity to light and noise and visualizations of black spots, and cause pain at a level of 10/10 (i.e., the highest level of pain).  He further reported that the headaches occur seven times per month, and last for eight hours each.  The Veteran explained that while he can go to work with medication for his lesser headaches, his more severe migraines prevent him from doing anything other than lying down in a dark room.  The Board finds that the Veteran's competent and credible testimony demonstrates that his migraine headaches most closely approximate frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

Right Fifth Finger

The RO has evaluated the Veteran's right fifth finger disability as noncompensable under 38 C.F.R. § 4.71a, DC 5230, as of January 27, 2008.  After reviewing all of the evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a compensable disability rating is not warranted.  Id.

Specifically, under the applicable diagnostic criteria, any limitation of motion of the little finger of either hand is noncompensable.  Id.  Moreover, although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011) provide that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion of the little finger.

Extraschedular and TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's disabilities, such as prostrating and prolonged attacks for his migraine headaches, and pain and limited motion for his right fifth finger.  Further, no other disabilities for which service connection is in effect are before the Board and neither he nor his representative has sought collective extraschedular consideration.  The rating criteria are therefore adequate to evaluate his disabilities, and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The March 2011 VA examiner found that the Veteran is employed, and neither he nor his representative has asserted that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Thus, TDIU is not warranted by the record.


ORDER

A 50 percent disability rating for headaches is granted, subject to the applicable criteria governing the payment of monetary benefits.

An initial compensable rating for a disability of the right fifth finger is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


